 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe high degree of integration demonstrated here .among all the em-ployees engaged in programing operations "o5.The present unit finding in the case is wholly inconsistent withthe existing precedents, which were relied upon in the original de-cisions?1Our colleagues now attempt to reconcile these cases with theobservation that the disputed employees included in the units theredid in fact appear "regularly or frequently" before the microphones.But such a unit as is now found here was not in issue in those cases.The disputed employees there were included with the other employeesin the unit because of their community of interests as programingemployees, and not because they, like many of the miscellaneous stationemployees, spent .some small portion of their time on the air.TheWestchestercase is entirely clear on the point :Developing and scheduling programs, writing continuity, andsoliciting appearances on station programs are all activities whichare closely related to the actual broadcast,and are asnecessaryto it as the station announcements and other activities actuallyperformed before the microphone 2 As even the staff announcersspend substantial portions of their time in activities preparatoryto broadcasting, we are satisfied that a unit consisting of an-nouncersandothers engaged in program preparation constitutesa homogeneous and cohesive group,without regard to the portionof their time spent in actual announcing, or whether some may infact do no announcing at all.(Emphasis added.)2Miami Valley Broadcasting Corporation,70NLRB 1015;West Central Broadcast-ing Company,77 NLRB 366;Delaware Broadcasting Company,82 NLRB727; andRidson, Inc.,91 NLRBNo. 59.WWEZRadio, Inc.,91NLRB1518, andBadgerBroadcastingCo., 92 NLRB No. 161, to the extent that theyare inconsistentherewith,are hereby overruled.We would not alter the unit originally found appropriate in thiscase.Sympathy with the Petitioner's objectives as set forth at oralargument is not enough to induceus tojoin in a departure fromprecedent which-is so sharp and so fraught with serious practicalconsequences for the broadcastingindustries.io Cf.National Tube Company,96 NLRB 1199.n E. g.,Westchester Broadcasting Company,93 NLRB 1346,supra; Delaware Broad-casting Company,82NLRB 727,and cases cited therein.NORFOLK BROADCASTING CORPORATION(WNOR)andAMERICAN FED-ERATION or RADIO ARTISTS,AFL, PETTrIONER. fCase No. 5-RC-970.July 15,1952Supplemental Decision and Second Direction of ElectionOn April 4, 1952, the Board issued a Decision and Direction ofElection in the above-entitledcasein which a majority of the Board100 NLRB No. 2. NORFOLK BROADCASTING CORPORATION (WNOR)245rejected the Petitioner's request for a unit confined to all employeesappearing before the microphone and found that thesoleappropriateunit was one encompassing all employees engaged in announcing andin continuity and traffic functions.Member Styles dissented in aseparate opinion on the ground that a unit confined to the employeesappearing before the microphone was also appropriate.MemberPeterson did not participate in that decision.Thereafter, the Petitioner filed a motion for reconsideration of theBoard's decision insofar as it held that the exclusion of the two trafficand continuity employees, neither of whom regularly or frequentlyappeared before the microphone, would render inappropriate a unitof announcing employees. It also requested an opportunity to argueorally before the Board.On May 22, 1952, oral argument was had before the full Board atWashington, D. C., and all parties participated in the argument.For the reasons stated in our Supplemental Decision inHamptonRoads Broadcasting Corporation (WGH),100NLRB 238, issued thisday, we shall amend the original unit to exclude the traffic and con-tinuity employees Matthews and Moody, as neither regularly norfrequently appears before the microphone. In all other respects, wereaffirm the original decision.Accordingly, we find that all employees who regularly or frequentlyappear before the microphone at the Employer's Radio StationWNOR, Norfolk, Virginia, including announcers, announcer-engi-neers, and Howard Sheets, but excluding the employees engaged intraffic and continuity functions (Matthews and Moody), the recep-tionist (Barnes), the salesman (Pritchard), and supervisors as definedin the Act, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Second Direction of Election omitted from publication inthis volume.]CHAIRMANHERZOO and MEMBERMuRDOCK,dissenting :For the reasons fully set forth in our dissenting opinion inHamaptonRoads Broadcasting Corporation (WGH),100 NLRB 238, we wouldnot change the unit found appropriate in the original decision in thiscase.1398 NLRB 1095.